 

Exhibit 10.2

 

 

 

FIFTH AMENDED AND RESTATED OPERATING agreement

 

OF

 

EDISON NATION HOLDINGS, LLC

 

 

 

 

 

 

FIFTH AMENDED AND RESTATED

 

OPERATING agreEment

 

OF

 

EDISON NATION HOLDINGS, llc

 

This Fifth Amended and Restated Operating Agreement (this “Agreement”) of Edison
Nation Holdings, LLC (the “Company”), a limited liability company organized
under the laws of the State of North Carolina, is entered into by and among the
Preferred Members (as defined herein) and Xspand Products Lab, Inc. (“Xspand”)
as of September 4, 2018 (the “Effective Date”).

 

RECITALS

 

WHEREAS, immediately prior to the Effective Date, the Company was governed by
that certain Fourth Amended and Restated Operating Agreement (the “Prior
Operating Agreement”) effective as of April 25, 2016; and

 

WHEREAS, the Company, the Preferred Members and Xspand have entered into that
certain Membership Interest Purchase Agreement, dated as of June 29, 2018 (the
“Membership Interest Purchase Agreement”), pursuant to which, among other
things, Xspand is purchasing common membership interests of the Company in
consideration for, among other consideration, (i) the payment to the Company of
$700,000, (ii) the assumption and/or discharge of certain of the Company’s
borrowed money indebtedness on the terms set forth therein and (iii) the
guarantee of the Company’s Put Right obligations to the Preferred Members on the
terms and conditions set forth in this Agreement; and

 

WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Membership Interest Purchase Agreement (the “MIPA Closing”)
that the Prior Operating Agreement be amended and restated on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Prior Operating Agreement may be amended in accordance with Section
10.1 of the Prior Operating Agreement, and the Company has obtained the
requisite consents necessary to amend the Prior Operating Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained and intending to be legally bound, the parties hereto hereby agree to
amend and restate the Prior Operating Agreement as follows:

 

 

 

 

ARTICLE I

DEFINITIONS

 

Certain defined terms used in this Agreement are set forth in Exhibit A.

 

ARTICLE II

ORGANIZATION

 

2.01.       Formation.

 

The Company has been organized as a North Carolina (the “State of Formation”)
limited liability company by the filing of its Articles of Organization with the
North Carolina Secretary of State on February 28, 2007 under the name “Bouncing
Brain Holdings Season One, LLC” pursuant to the Act as then in effect. The name
of the Company was subsequently changed to “Bouncing Brain Holdings, LLC”, and
thereafter, to “Edison Nation Holdings, LLC.”

 

2.02.       Name.

 

The name of the Company is “Edison Nation Holdings, LLC” and all Company
business shall be conducted under that name or such other names as comply with
applicable law that the Board of Managers may select from time to time.

 

2.03.       Registered Agent; Registered Office.

 

Chad D. Tillman, Esq. is the registered agent of the Company in the State of
Formation, and his address, which shall serve as the registered office of the
Company, is c/o Tillman Wright, PLLC, 11325 N. Community House Road, Suite 250,
Charlotte, NC 28277. This Section 2.03 may be amended from time to time by the
Board of Managers to reflect each change in the identity or address of the
Company’s registered agent in the State of Formation.

 

2.04.       Principal Office; Other Offices.

 

The principal office of the Company shall be at such place as the Board of
Managers may designate from time to time, which need not be in the State of
Formation. The location of the principal office of the Company is 520 Elliot
Street, Charlotte, NC 28202. The Company may change its principal office or have
such other offices as the Board of Managers may designate from time to time.

 

2.05.       Purposes.

 

The purposes of the Company are as follows:

 

(a)To invest in the production, development and marketing of (1) the television
show Everyday Edisons, and (2) the Edison Nation web portal and online
community, both of which involve the identification and development of
inventions and patentable ideas;

 

 -3- 

 

 

(b)To invest in the development, marketing, licensing and/or sale of such
inventions and such patentable ideas;

 

(c)To develop, manage, sell or license innovation solutions and service to
corporate or institutional customers;

 

(d)To own equity interests in, among other entities, Edison Nation, LLC, Edison
Nation Products, LLC and Safe TV Shop, LLC;

 

(e)To realize income to the Company to the overall benefit of its Members;

 

(f)To seek to maximize the income realized under paragraphs (a) through (e)
above; and

 

(g)To conduct such other activities as deemed appropriate by its Board of
Managers, which activities are legal for a limited liability company to conduct
under the Act.

 

2.06.       Term.

 

The Company commenced its existence on February 28, 2007 and shall have
perpetual existence, unless sooner terminated in accordance with the provisions
of this Agreement.

 

2.07.       No State Law Partnership.

 

The Members intend that the Company shall not be a partnership or joint venture,
and that no Member shall be a partner or joint venturer of any other Member, for
any purpose other than federal, state, and local tax purposes, and the
provisions of this Agreement shall not be construed otherwise.

 

2.08.       Liability to Third Parties.

 

No Member shall be liable for the debts, obligations, or liabilities of the
Company, except to the extent expressly required under the Act or, in the case
of Xspand, expressly set forth herein.

 

ARTICLE III

MEMBERSHIP; CAPITAL ACCOUNTS; REVALUATIONS

 

3.01.       Classes of Units.

 

(a)          The authorized Units shall consist of Preferred Units (the
“Preferred Units”) and Common Units (the “Common Units”). The Preferred Units
and Common Units shall have the terms set forth in this Agreement. All Units
outstanding hereunder shall be validly issued, fully paid and non-assessable, to
the fullest extent permitted by law.

 

 -4- 

 

 

(b)          The number of authorized Preferred Units is Nine Hundred Ninety
Thousand (990,000). The Preferred Units are held by the Preferred Members listed
on Exhibit B hereto, with each Preferred Member holding the number of Preferred
Units set forth opposite their respective names. No additional Preferred Units
may be issued after the date hereof without the prior written consent of
Preferred Members holding at least seventy-five percent (75%) of the
then-outstanding Preferred Units.

 

(c)          The number of authorized Common Units is One Thousand (1,000). As
of the date hereof, Xspand is the sole holder of Common Units and holds 1,000
Common Units.

 

3.02.       Additional Members; Additional Capital Contributions.

 

(a)          No Person shall be admitted to the Company as an additional Member
without the written consent of the Board of Managers, which consent may be
granted or withheld in the absolute and unreviewable discretion of the Board of
Managers.

 

(b)          No Member shall be obligated to make any additional Capital
Contributions to the Company; provided, however, the foregoing does not diminish
Xspand’s guaranty of the Company’s Put Right obligations set forth in Section
7.02 hereof.

 

3.03.       Return of Capital Contributions; Special Rules.

 

Except as otherwise expressly provided herein, (i) no Member shall be entitled
to the return of any part of its Capital Contribution or to be paid interest in
respect of either its Capital Account balance or its Capital Contribution, (ii)
no Member shall have any personal liability for the return of the Capital
Contribution of any other Member, and (iii) no Member shall have any priority
over any other Member with respect to the return of any Capital Contribution.

 

3.04.       Capital Accounts.

 

A Capital Account shall be established and maintained for each Member in
accordance with the following provisions:

 

(a)          To each Member’s Capital Account, there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Net Profits,
any items in the nature of income or gain that are specially allocated pursuant
to this Agreement, and the amount of any liabilities of the Company that are
assumed by such Member, or that are secured by any assets of the Company
distributed to such Member.

 

(b)          From each Member’s Capital Account, there shall be debited the
amount of cash and the Gross Asset Value of any Company assets distributed to
such Member pursuant to any provision of this Agreement, such Member’s
distributive share of Net Losses, any items in the nature of expenses or losses
that are specially allocated pursuant to this Agreement, and the amount of any
liabilities of such Member assumed by the Company or that are secured by any
property contributed by such Member to the Company.

 

 -5- 

 

 

(c)          If ownership of any Membership Interest in the Company is assigned
in accordance with the terms of this Agreement, the assignee shall succeed to
the Capital Account of the assignor to the extent it relates to the assigned
Membership Interest.

 

(d)          In determining the amount of any liability for purposes of
Subsections 3.04(a) and (b) above, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

(e)          To each Member's Capital Account, there shall be debited or
credited, as the case may be, adjustments which are necessary to reflect a
revaluation of Company assets to reflect the Gross Asset Value of all Company
assets, as required by Regulations Section 1.704-1(b)(2)(iv)(f) and Section
3.05.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Code Section 704
and Regulations Section 1.704-1(b) and shall be interpreted and applied in a
manner consistent with such Regulations. The Company shall make any adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of Company capital reflected on the
Company’s balance sheet as computed for book purposes in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q).

 

The initial Capital Account balance of the Common Member as of the date of this
Agreement is: $6,564,281.26 and the aggregate initial Capital Account balances
of the Preferred Members as of the date of this Agreement is $6,682,500.

 

3.05.       Gross Asset Value.

 

The Gross Asset Value of any asset of the Company shall be equal to the asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the contributing Member and the Company.

 

(b)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values in connection with (and to be
effective immediately prior to) the following events: (i) the acquisition of an
additional Membership Interest in the Company by any new or existing Member in
exchange for more than a de minimis Capital Contribution; (ii) the distribution
by the Company to a Member of more than a de minimis amount of property
(including cash) as consideration for an interest in the Company; (iii) the
grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in the capacity of a Member or by a new Member
acting in the capacity of a Member or in anticipation of being a Member; or (iv)
the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that an adjustment pursuant to clauses
(i), (ii) or (iii) above shall be made only if the Board reasonably determines
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company.

 

 -6- 

 

 

(c)          The Gross Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution.

 

(d)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted bases of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and ARTICLE IV; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
Subsection to the extent they were adjusted pursuant to Subsection 3.05(b) above
in connection with a transaction that otherwise would result in an adjustment
pursuant to this Subsection.

 

(e)          If the Gross Asset Value of an asset has been determined or
adjusted pursuant to this Section 3.05, such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Net Profits and Net Losses.

 

ARTICLE IV

ALLOCATION OF PROFITS AND LOSSES

 

4.01.       Net Income, Gains and Losses.

 

(a)          Subject to Section 4.01(b) and Section 4.02 of this Agreement, Net
Profits and Net Losses of the Company for any Fiscal Year after taking into
account all contributions and distributions made during such Fiscal Year shall
be allocated among the Members in a manner such that the Capital Account of each
Member, immediately after giving effect to such allocation, is, as nearly as
possible, equal to the amount of the distributions that would be made to such
Member pursuant to Section 5.01(b) if (i) the Company were dissolved and
terminated; (ii) its affairs were wound up and the Company’s assets were sold
for cash equal to their Gross Asset Value; (iii) all Company liabilities were
satisfied (limited with respect to each nonrecourse liability to the Gross Asset
Value of the assets securing such liability); and (iv) the net assets of the
Company were distributed in accordance with Section 5.01(b) to the Members
immediately after giving effect to such allocation.

 

(b)          Except as otherwise provided elsewhere in this Agreement, if upon
the dissolution and termination of the Company pursuant to Article X of this
Agreement and after all other allocations provided for in Section 4.01 have been
tentatively made as if this Section 4.01(b) were not in this Agreement, a
distribution to the Members under Article X of this Agreement would be different
from a distribution to the Members in Section 5.01(b) of this Agreement, then
Net Profit and Net Loss (or individual items thereof) for the Fiscal Year in
which the Company dissolves and terminates pursuant to Article X of this
Agreement shall be allocated among the Members in a manner such that the Capital
Account of each Member, after taking into account all contributions and
distributions made during such Fiscal Year, immediately after giving effect to
such allocation, is, as nearly as possible, equal to the amount of the
distributions that would be made to such Member pursuant to Section 5.01(b).

 

 -7- 

 

 

4.02.       Regulatory Allocations.

 

Notwithstanding any other provision of this Agreement, the following special
allocations shall be made in the following order:

 

(a)          Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, for
subsequent years) in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 4.02 is intended to
comply with the “minimum gain chargeback” requirements of Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.

 

(b)          Chargeback Attributable to Member Nonrecourse Debt. If there is a
net decrease in Member Minimum Gain during any Fiscal Year, each Member with a
share of Member Minimum Gain at the beginning of such Fiscal Year shall be
specially allocated items of income and gain for such Fiscal Year (and, if
necessary, for subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decrease in Member Minimum Gain, determined in accordance with
Regulations Section 1.704-2(i)(4) and (5). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2)(i). This Section 4.02 is intended to comply with the “partner
minimum gain chargeback” requirements of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

(c)          Qualified Income Offset. If any Member unexpectedly receives any
adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which results in an Adjusted Capital Account
Deficit for the Member, such Member shall be allocated items of income and book
gain in an amount and manner sufficient to eliminate such Adjusted Capital
Account Deficit as quickly as possible; provided that, an allocation pursuant to
this Section 4.02 shall be made if and only to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article IV have been tentatively made as if this Section 4.02 were
not in the Agreement. This Section 4.02 is intended to constitute a “qualified
income offset” as provided by Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

(d)          Member Nonrecourse Deductions. Member Nonrecourse Deductions shall
be allocated among the Members who bear the Economic Risk of Loss for the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
the ratio in which they share Economic Risk of Loss for such Member Nonrecourse
Debt. This provision is to be interpreted in a manner consistent with the
requirements of Regulations Section 1.704-2(b)(4) and (i)(1).

 

 -8- 

 

 

(e)          Nonrecourse Deductions. Any Nonrecourse Deductions (as defined in
Regulations Section 1.704-2(b)(1)) for any Fiscal Year or other period shall be
specially allocated to the Common Members in proportion to the Units held by
such Common Members.

 

(f)          Regulatory Allocations. The allocations set forth in this Section
4.02 (the “Regulatory Allocations”) are intended to comply with certain
requirements of the applicable Regulations promulgated under Code Section
704(b). Notwithstanding any other provision of this Agreement, the Regulatory
Allocations shall be taken into account in allocating Net Profits, Net Losses
and other items of income, gain, loss and deduction to the Members for Capital
Account purposes so that, to the extent possible, the net amount of such
allocations of Net Profits, Net Losses and other items shall be equal to the
amount that would have been allocated to each Member if the Regulatory
Allocations had not occurred.

 

4.03       Tax Allocations.

 

(a)          Generally. Except as provided in Section 4.03(b) and Section
4.03(c), allocations of income, gain, loss and deduction for federal and
analogous state and local income tax purposes shall be allocated in the same
manner that such items are allocated to the Members’ Capital Accounts under this
Agreement.

 

(b)          Contributed Property. In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss and deduction with respect to
contributed assets shall be, solely for tax purposes, allocated among the
Members so as to take account of any variation between the adjusted basis of
such asset to the Company for federal income tax purposes and its initial Gross
Asset Value.

 

(c)          Revalued Property. In the event that the Book Value of any Company
asset is adjusted pursuant to Regulation Section 1.704-1(b)(2)(iv)(f),
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall be made among the Members in a manner that takes account of any
variation between the adjusted tax basis of such asset and its Book Value in the
same manner as required under Code Section 704(c) and the Regulations
thereunder.

 

(d)          Elections and Decisions. Any elections or other decisions relating
to such allocations shall be made by the Manager in any manner that reasonably
reflects the purpose and intention of this Agreement; provided that the Board
shall elect to apply an allocation method permitted by the Regulations under
Code Section 704(c).

 

(e)          Allocations for Tax Purposes Only. Allocations pursuant to this
Section 4.03 are solely for purposes of federal, state and local taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits and Losses, other items, or distributions
pursuant to any provision of this Agreement.

 

 -9- 

 

 

ARTICLE V

DISTRIBUTIONS

 

5.01.       Distributions.

 

Except as set forth in Section 5.02, distributions shall be made from the
Company to the Members at such time and in such amounts as the Board of Managers
shall determine.

 

(a)          All distributions of Distributable Cash shall be made to the Common
Members pro rata based on their respective Common Units.

 

Notwithstanding the foregoing, the Company shall, prior to making any
distributions under (or by reference to) this Section 5.01(a), pay to each
Member an amount equal to (i) that portion of the Company’s net taxable income
allocated to such Member (including taxable income allocated to such Member
pursuant to Section 704(c) of the Code) for a taxable period multiplied by (ii)
the sum of the highest federal and state income tax rates for an individual
resident of New York City, less (iii) the amount of any payment to such Member
previously made by the Company with respect to such taxable period. For the sake
of clarification, such payment to a Common Member shall be deemed an advance of
and netted against the next distributions due to such Common Member under this
Agreement.

 

(b)          All distributions of proceeds from a Realization Event shall be
made in the following order of priority:

 

(i)First, to the Preferred Members pro rata based on their respective Preferred
Units, until the aggregate amount distributed to the Preferred Members pursuant
to this clause (b) equals the product of (i) the average closing price of the
Xspand Common Stock for the five (5) Trading Days immediately preceding the date
of such Realization Event (the “Xspand Share Value”) multiplied by (ii) the
Fixed Share Amount and multiplied by (iii) the Applicable Percentage; and

 

(ii)Second, to the Common Members pro rata based on their respective Common
Units.

 

Any distribution made to the Preferred Members of the full amounts to which they
are entitled to receive pursuant to Section 5.01(b)(i) shall be in redemption of
the outstanding Preferred Units. In the event the Preferred Members have not
exercised their Put Right prior to the consummation of a Realization Event, the
Company shall have the option, in lieu of distributing the proceeds from the
Realization Event to the Preferred Members, to instead have Xspand issue to each
Preferred Member shares of Xspand Common Stock equal to the amount distributable
to such Preferred Member pursuant to Section 5.01(b)(i) divided by the Xspand
Share Value.

 

 -10- 

 

 

5.02.         Special Distribution of Access Innovation Membership Interests. On
the date of the MIPA Closing, the Company is using Five Hundred Fifty Thousand
Dollars ($550,000) of the proceeds received in connection with the Membership
Interest Purchase Agreement to purchase certain membership interests in Access
Innovation, LLC from certain members of Access Innovation, LLC pursuant to the
AI Purchase Agreement. Immediately following the consummation of the
transactions contemplated by the AI Purchase Agreement, the Company shall
distribute all of the membership interests of Access Innovation, LLC owned by it
to the Preferred Members pro rata based on their respective Preferred Units.

 

ARTICLE VI

MANAGEMENT

 

6.01.       Management.

 

(a)          Management and control of the Company shall be vested exclusively
in a board of managers (the “Board of Managers”), and the business and affairs
of the Company shall be managed under the direction of the Board of Managers.
Subject to Section 6.02 hereof, the Board of Managers shall retain always the
authority to make management decisions notwithstanding any delegation of duties
by the Board of Managers to employees or agents. The Board of Managers may, but
shall not be required to, designate one or more officers or other agents who
shall have such duties and shall perform such functions as may be delegated to
them by the Board of Managers from time to time, and who shall serve at the sole
discretion of the Board of Managers. Any officers or other agents who are
appointed by the Board of Managers may be removed, at any time and from time to
time, by the Board of Managers, with or without cause. The Board of Managers
hereby appoints the following officers of the Company: [_________________]. For
the avoidance of doubt, the Company is a manager-managed, as opposed to a
member-managed, limited liability company, and as such, the Members do not, in
their capacities as Members, have any voting or management rights, except to the
extent expressly set forth in this Agreement or pursuant to applicable law.

 

(b)          The size of the Board of Managers shall initially be fixed at five
(5) as specified in this Section 6.01(b). The Managers comprising the Board of
Managers shall be appointed as follows:

 

(i)One (1) of the Managers of the Board of Managers shall be appointed, and may
only be removed, with or without cause, by Preferred Members holding a majority
of the Preferred Units (the “Preferred Designee”); provided, that, the Preferred
Members shall cease to have the right to designate the Preferred Designee from
and after the time the Preferred Units have been redeemed, in full, pursuant to
Section 7.01 of this Agreement (for the avoidance of doubt, the Preferred Units
shall only be deemed to be redeemed, in full, if the Preferred Members have been
paid the aggregate redemption price for the redemption of all of the outstanding
Preferred Units in accordance with Section 7.01 of this Agreement). Louis
Foreman shall be appointed as the initial Preferred Designee; and

 

 -11- 

 

 

(ii)Four (4) of the Managers of the Board of Managers shall be appointed, and
may be removed, with or without cause, by Xspand (the “Xspand Designees”).
[_______, _______, _________ and ________] shall be appointed as the initial
Xspand Designees.

 

(c)          The appointment of any Manager, or the removal of any Manager,
shall be effective only upon written notification thereof given by the Persons
that appointed or removed such Manager as specified in Section 6.01(b) above.
Any Manager may resign at any time by giving written notice to the other
Managers (the “Resignation Notice”). The resignation of such Manager shall take
effect upon delivery of the Resignation Notice or at such later time as shall be
specified in the Resignation Notice and, unless otherwise specified therein, the
acceptance of such resignation by the Company or the other Managers shall not be
necessary to make it effective. The resignation of a Manager shall not affect
the resigning Manager’s rights, if any, as a Member and shall not constitute
such resigning Manager’s resignation as a Member, if applicable. The Person or
Persons having the right to appoint a Manager shall have the sole right to fill
any vacancy as a result of such removal or resignation.

 

(d)          Unless waived by all of the Managers, each Manager shall be given
at least twenty four (24) hours’ notice of any special meeting and of any
regularly scheduled meeting (which notice shall state the date, hour and
location of the meeting and all actions to be considered at the meeting), and
each Manager shall be permitted to participate in any meeting by telephone or
similar communications equipment. Any Manager may call a meeting of the Board of
Managers. Any action may be taken by the Board of Managers without a meeting if
authorized by the written consent of all of the Managers. Notice of a meeting
need not be given to any Manager who signs a waiver of notice or a consent to
holding the meeting or an approval of the minutes thereof, whether before or
after the meeting, or who attends the meeting without protesting, prior thereto
or at its commencement, the lack of notice to such Manager. No action may be
taken at any meeting of the Board of Managers unless such action was specified
in the notice of such meeting that was delivered to the Managers in accordance
with this Section 6.01(d).

 

(e)          A majority of the Managers constituting the Board of Managers shall
constitute a quorum for the transaction of business. Each Manager shall be
entitled to cast one (1) vote. Except as otherwise provided in this Agreement,
the majority vote of the Managers cast at any meeting at which there is a quorum
present shall be the act of the Board of Managers. A majority of the Managers
present may adjourn any meeting of the Board of Managers to another date, time
or place, whether or not a quorum is present. If a meeting is adjourned pursuant
to this Section 6.01(e) due to the absence of a quorum, such adjournment shall
be for at least 24 hours. No notice need be given of any adjourned meeting,
except (i) 24 hours’ notice shall be given to each of the members of the Board
of Managers not present at the adjourned meeting, and (ii) if the date, time or
place of the adjourned meeting are not announced at the time of adjournment, the
notice referred to in clause (i) above shall be given to each member of the
Board of Managers, whether or not present at the adjourned meeting.

 

 -12- 

 

 

(f)          A Person shall cease to serve as a Manager upon (i) his or her
death, (ii) a ruling by a court of competent jurisdiction that he or she is
incompetent, (iii) his or her resignation in accordance with Section 6.01(c)
above or (iv) the removal of such Manager by the Person(s) appointing such
Manager.

 

(g)          Managers shall not receive any fee or other compensation for
services rendered (except with respect to employment compensation otherwise
payable to Managers that are employees of the Company) on behalf of the Company,
but shall promptly be reimbursed for all reasonable out-of-pocket costs, fees
and expenses incurred by them in performing their services under this Agreement.

 

6.02.       Approval of Certain Actions.

 

Notwithstanding anything to the contrary contained in this Agreement, until such
time as the Preferred Units have been redeemed in full, the Company and the
Board of Managers shall not take, and the Company shall cause its direct and
indirect subsidiaries to not take, any of the following actions without the
express written consent of Preferred Members holding seventy-five percent (75%)
of the Preferred Units:

 

(a)          amend, alter, repeal or waive any provision of this Agreement to
the extent Preferred Unit approval is required under Section 12.08;

 

(b)          liquidate, dissolve or wind-up the business and affairs of the
Company or any of its subsidiaries;

 

(c)          effect, or obligate the Company or any subsidiary to effect, any
Realization Event, unless the Company or any subsidiary provides the Preferred
Members with at least thirty (30) days advance written notice prior to the
consummation of such Realization Event, so that the Preferred Members have the
opportunity to exercise their Put Right;

 

(d)          issue any additional Preferred Units or any securities convertible
into or exercisable or exchangeable for additional Preferred Units;

 

(e)          file any petition seeking relief for the Company or any subsidiary
under any law for the relief of debtors;

 

(f)          any split, combination or division of the Preferred Units; or

 

(g)          agree to do any of the foregoing.

 

6.03.       Liability of Parties.

 

No Manager, Member, any Representative of a Manger or Member, nor any officer of
the Company shall be liable to the Company or to any other Member for (a) the
performance of, or the omission to perform, any act or duty on behalf of the
Company if, in good faith, such Person determined that such conduct was in the
best interests of the Company, and such conduct did not constitute fraud, gross
negligence, reckless or intentional misconduct or a material breach of this
Agreement by such Person; (b) the termination of the Company and this Agreement
pursuant to the terms hereof; or (c) the performance of, or the omission to
perform, any act on behalf of the Company in good-faith reliance on the advice
of legal counsel, accountants, or other professional advisors to the Company.
The foregoing sentence does not apply to the obligations of Xspand pursuant to
Section 7.02 of this Agreement.

 

 -13- 

 

 

6.04.       Indemnification of Members and Officers.

 

The Company, its receiver, or its trustee, as the case may be, shall indemnify,
defend, and hold the Managers, the Members and their Representatives and each
officer of the Company (and his/her/its/their respective heirs, personal
representatives, and successors)(collectively, the “Indemnified Parties”)
harmless from and against any expense, loss, damage, or liability incurred or
connected with any claim, suit, demand, loss, judgment, liability, cost, or
expense (including reasonable attorneys’ fees) arising from or related to the
Company or any act or omission of the Indemnified Parties on behalf of the
Company (exclusive of acts taken as an independent contractor for the Company)
and amounts paid in settlement of any of the foregoing; provided that the same
were not the result of fraud, gross negligence, reckless or intentional
misconduct or a breach of this Agreement on the part of the Indemnified Party
against whom a claim is asserted. The Company may advance to any Indemnified
Party the costs of defending any claim, suit, or action against such Indemnified
Party if the Indemnified Party undertakes to repay the funds advanced, with
interest, should it later be determined that the Indemnified Party is not
entitled to indemnification under this Section 6.04. For the avoidance of doubt,
Xspand shall not be entitled to indemnification in respect of its obligations
pursuant to Section 7.02 of this Agreement.

 

6.05.       Conflicts of Interest.

 

Subject to the other express provisions of this Agreement and, as applicable,
the Membership Interest Purchase Agreement, each Member and Manager of the
Company at any time and from time to time may engage in and possess interests in
other business ventures of any and every type and description, independently or
with others, including ones in competition with the Company, with no obligation
to offer to the Company or to any other Member or Manager the right to
participate therein.

 

ARTICLE VII

PUT RIGHT; PUT RIGHT GUARANTY

 

7.01.       Put Right.

 

The Preferred Members have a put right, on the terms and conditions set forth in
this Section 7.01 (the “Put Right”), to cause the Company to redeem, from time
to time, all or any portion of the Preferred Units then held by the Preferred
Members. To exercise the Put Right, the Requisite Preferred Holders, on behalf
of the Preferred Members, shall notify the Company and Xspand, in writing (a
“Put Notice”), that the Preferred Members are electing to sell to the Company
that number of Preferred Units specified in such Put Notice for the Put Price.
The Company shall be required to consummate the purchase of the Preferred Units
specified in such Put Notice for the Put Price. The closing of any purchase and
sale of the Preferred Units specified in such Put Notice shall take place at the
principal office of the Company (or such other location agreed to by the Company
and the Requisite Preferred Holders) on a date determined by the Company, but in
any event no later than ten (10) days following receipt of such Put Notice. At
such closing, the Company shall deliver to the Preferred Members the Put Price
(which shall be allocated to the Preferred Members on a pro rata basis based on
the number of Preferred Units being redeemed from each Preferred Member) either
(y) in cash by wire transfer of immediately available funds to accounts
designated by the Preferred Members or (z) through the issuance and delivery to
the Preferred Members of a number of shares of Xspand Common Stock equal to the
Applicable Percentage of the Fixed Share Amount with respect to such Put Notice.
For the avoidance of doubt, the Requisite Preferred Holders may deliver multiple
Put Notices from time to time until such time as all of the Preferred Units have
been redeemed from the Preferred Members.

 

 -14- 

 

 

7.02.       Guaranty of Put Right Obligations. Xspand hereby unconditionally
guarantees the punctual payment, when due, of (i) the Put Price in respect of
any Put Notices delivered by the Requisite Preferred Holders pursuant to Section
7.01 of this Agreement on or prior to the three (3) year anniversary of the
Effective Registration Date, (ii) the Company’s tax-related payment obligations
to Members under Section 5.01(a), and (iii) the Company’s obligations under
Section 5.01(b)(i) of this Agreement (collectively, the “Obligations”). Without
limiting the generality of the foregoing, Xspand’s liability shall extend to all
amounts that constitute part of the Obligations and would be owed by the Company
to the Preferred Members but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving the
Company. With respect to any Put Notice or any Obligations arising under Section
5.01(b)(i) of this Agreement, Xspand shall satisfy the Obligations to the
Preferred Members in respect thereof, in Xspand’s discretion, either (y) in cash
(with such cash payment to be made to the Preferred Members as contemplated by
Section 7.01 or 5.01(b)(i), as applicable) or (z) through the issuance and
delivery to the Preferred Members of a number of shares of Xspand Common Stock
equal to, (i) in the case of Section 7.01, the Applicable Percentage times the
Fixed Share Amount with respect to such Put Notice and (ii) in the case of
Section 5.01(b)(i), the amount distributable to the Preferred Members pursuant
to Section 5.01(b)(i) divided by the Xspand Share Value.

 

This Section 7.02 is a continuing guaranty and shall (a) remain in full force
and effect until such time as all of the Preferred Units have been redeemed
from, and the full purchase price in respect thereof, paid to the Preferred
Members; (b) be binding upon Xspand and its successors and assigns; and (c)
inure to the benefit of and be enforceable by the Preferred Members and their
successors, pledgees, transferees and assigns. Any sale by Xspand of its Common
Units shall not discharge its obligations under this Section 7.02

 

 -15- 

 

 

ARTICLE VIII

RESTRICTIONS ON TRANSFERS

 

8.01.       Restrictions on Transfers.

 

Except as otherwise expressly permitted in this Article VIII, no Member may
directly or indirectly Transfer all or any portion of his or its Membership
Interest in the Company without the prior written consent of the Board of
Managers, which consent may be granted or withheld in the absolute discretion of
the Board of Managers. Notwithstanding the foregoing or anything contained in
this Agreement to the contrary, no Transfer by Xspand of its Membership
Interests shall relieve Xspand of its obligations set forth in Section 7.02
above.

 

8.02.       Permitted Transfers.

 

Subject to compliance with Section 8.03 of this Agreement and subject to the
last sentence of Section 8.01 above, a Member shall be free at any time to
Transfer all or any portion of his or its Membership Interest to: (a) a Person
who already is a Member at the time of Transfer; (b) in the case of a Member
that is a natural person, any one or more of an existing Member’s Family
Members; and (c) in the case of a Member that is not a natural person, any one
or more of an existing Member’s Affiliates. A trust or estate that has received
a Membership Interest from a Member may Transfer the Membership Interest to a
beneficiary of the trust or estate; provided, that, the beneficiary is a Family
Member of the Member who transferred the Membership Interest to the trust or
estate. A Member that is a natural person also may Transfer all or any portion
of his Membership Interest upon his death or involuntarily by operation of law.
For purposes of this Article VIII, a Member’s “Family Members” shall mean the
Member’s spouse, ancestors, issue (including adopted children and their issue)
and trusts or custodianships for the primary benefit of the Member himself or
such spouse, ancestors, or issue (including adopted children and their issue).

 

8.03.       Conditions to Transfer.

 

Notwithstanding any other provision of Section 8.01 or 8.02, no Transfer shall
be permitted, except in the case of a Transfer on death or involuntarily by
operation of law, unless the following additional conditions precedent are
satisfied (or waived by the Board of Managers in its sole discretion):

 

(a)          The transferor and transferee shall execute and deliver to the
Company such documents and instruments of conveyance as may be necessary or
appropriate in the opinion of counsel to the Company to effect such Transfer and
to confirm the agreement of the transferee to be bound by the provisions of this
Agreement (including this Article VIII); and

 

(b)          At the Board of Managers’ request, the transferor shall provide an
opinion of counsel satisfactory to the Company to the effect that such Transfer
will not violate any applicable securities laws regulating the transfer of
securities or any of the provisions of any agreement to which the Company is a
party.

 

 -16- 

 

 

8.04.       Admission of Transferee as Member.

 

Subject to the other provisions of this Article VIII, a transferee of a
Membership Interest shall be admitted to the Company as a Member only upon
satisfaction of all of the following conditions:

 

(a)          The Membership Interest with respect to which the transferee is
admitted was acquired by means of a Transfer permitted under Section 8.01 or
8.02;

 

(b)          The transferee becomes a party to this Agreement as a Member (such
transferee to become a party to this Agreement in the same capacity as the
transferor with respect to the securities acquired from the transferor) and
executes such documents and instruments as the Company reasonably may request as
necessary or appropriate to confirm such transferee as a Member in the Company
and such transferee’s agreement to be bound by the terms and conditions hereof;
and

 

(c)          The transferee furnishes copies of all instruments effecting the
Transfer, opinions of counsel and such other certificates, instruments, and
documents as the Company may require.

 

8.05.       Effect of Disposition.

 

Following any Transfer of a Member’s entire Membership Interest, the Member
shall have no further rights as a Member of the Company. In addition, following
any permitted Transfer of a portion of a Member’s Membership Interest, the
Member shall have no further rights as a Member of the Company with respect to
that portion Transferred.

 

8.06.       Rights of Unadmitted Transferee.

 

A transferee of a Membership Interest who is not admitted as a Member pursuant
to this Article VIII shall be entitled to allocations and distributions
attributable to the Membership Interest Transferred to the same extent as if the
transferee were a Member, but shall have no right to participate in the
management of the Company, or to vote or give a consent on any matter, if any,
calling for the approval or consent of the Members (and notwithstanding anything
in this Agreement to the contrary any requisite percentage or majority shall be
computed as if the Transferred Membership Interest did not exist), shall have no
right to any information or accounting of the affairs of the Company, shall not
be entitled to inspect the books or records of the Company, and shall not have
any of the other rights of a Member under the Act or this Agreement.

 

8.07.       Prohibited Transfers.

 

Any purported Transfer that is not permitted under this Article VIII shall be
null and void and of no effect whatsoever. In the case of a Transfer or
attempted Transfer that is not such a permitted Transfer, the parties engaging
or attempting to engage in such Transfer shall be liable to indemnify and hold
harmless the Company and the other Members from all cost, liability, and damage
that any of such indemnified persons may incur (including incremental tax
liability and attorneys’ fees and expenses) as a result of such Transfer or
attempted Transfer and efforts to enforce the indemnity granted hereby.

 

 -17- 

 

 

ARTICLE IX

WITHDRAWAL

 

9.01.       Restrictions on Withdrawal.

 

Subject to the Put Right of the Preferred Members, no Member shall have the
right to withdraw from the Company as a Member or to terminate its or his
Membership Interest.

 

ARTICLE X

DISSOLUTION, LIQUIDATION, AND TERMINATION

 

10.01.     Dissolution.

 

(a)          The Company shall be dissolved automatically and its affairs shall
be wound up upon the first to occur of the following:

 

(i)at any time upon approval by (i) the Board of Managers, (ii) Xspand and (iii)
Preferred Members Holding at least seventy-five percent (75%) of the outstanding
Preferred Units, if any, or upon the written consent of the sole remaining
Member; or

 

(ii)ninety (90) days after the date on which the Company no longer has at least
one (1) Member, unless a new Member is admitted to the Company during such
ninety (90) day period.

 

10.02.     Liquidation.

 

(a)          Upon a dissolution of the Company requiring the winding-up of its
affairs, the Board of Managers shall wind up its affairs. The assets of the
Company shall be sold within a reasonable period of time to the extent necessary
to pay or to provide for the payment of all debts and liabilities of the
Company, and may be sold to the extent deemed practicable and prudent by the
Board of Managers.

 

(b)          The net assets of the Company remaining after satisfaction of all
such debts and liabilities and the creation of any reserves under Section
10.02(d), shall be distributed to the Members in accordance with Section
5.01(b), after giving effect to all contributions, distributions, and
allocations for all periods, including the period during which such liquidation
occurs. Any property distributed in kind in the liquidation shall be valued at
fair market value.

 

 -18- 

 

 

(c)          Distributions to Members pursuant to this Article X shall be made
by the end of the taxable year of the liquidation, or, if later, ninety (90)
days after the date of such liquidation in accordance with Regulations Section
1.704-1(b)(2)(ii)(g).

 

(d)          The Board of Managers may withhold from distribution under this
Section 10.02 such reserves as are required by applicable law and such other
reserves for subsequent computation adjustments and for contingencies, including
contingent liabilities relating to pending or anticipated litigation or to
Internal Revenue Service examinations. Any amount withheld as a reserve shall
reduce the amount payable under this Section 10.02 and shall be held in a
segregated interest-bearing account (which may be commingled with similar
accounts). The unused portion of any reserve shall be distributed with interest
thereon pursuant to this Section 10.02 after the Board of Managers shall have
determined that the need therefor shall have ceased.

 

(e)          Deficit Capital Accounts. If a Member has a deficit balance in its
Capital Account after giving effect to all contributions, distributions, and
allocations for all taxable years, including the year in which the liquidation
occurs, the Member shall have no obligation to make any contribution to the
capital of the Company with respect to such deficit, and such deficit shall not
be considered a debt owed by such Member to the Company or to any other Person,
for any purpose whatsoever.

 

ARTICLE XI

BOOKS AND RECORDS, ACCOUNTING, AND TAX ELECTIONS

 

11.01.     Maintenance of Records.

 

The Company shall maintain true and correct books and records, in which shall be
entered all transactions of the Company, and shall maintain all other records
necessary, convenient, or incidental to recording the Company’s business and
affairs, which shall be sufficient to record the allocation of Net Profits and
Net Losses and distributions as provided for herein. All decisions as to
accounting principles, accounting methods, and other accounting matters shall be
made by the Board of Managers. The Company shall keep a current list of all
Members and their Capital Contributions, adjusted for any withdrawals, which
shall be available for inspection by all Members. Each Member or its authorized
representative may examine any of the books and records of the Company during
normal business hours upon reasonable notice for a proper purpose reasonably
related to the Member’s interest in the Company.

 

11.02.     Reports to Members.

 

As soon as practicable after the end of each Fiscal Year, the Company shall
cause to be prepared and sent to each Member a report setting forth in
sufficient detail all such information and data with respect to the Company for
such Fiscal Year as shall enable each Member to prepare its income tax returns.
Any financial statements, reports and tax returns required pursuant to this
Section 11.02 shall be prepared at the expense of the Company.

 

 -19- 

 

 

11.03.     Tax Elections; Determinations Not Provided for in Agreement.

 

The Board of Managers shall be empowered to make or revoke any elections now or
hereafter required or permitted to be made by the Code or any state or local tax
law, and to decide in a fair and equitable manner any accounting procedures and
other matters arising with respect to the Company or under this Agreement that
are not expressly provided for in this Agreement. Notwithstanding the foregoing,
absent the consent of (y) Xspand and (z) Preferred Members Holding at least
seventy-five percent (75%) of the outstanding Preferred Units, the Company shall
not elect to be treated as a subchapter “c” corporation.

 

11.04.     Partnership Representative.

 

Xspand is hereby designated the “partnership representative” (within the meaning
of amended Section 6225(a)(1) of the Code) of the Company. In acting as
partnership representative, with respect to any item arising in respect of any
taxable year beginning on or after the date hereof, Xspand shall be subject to
the direction and control of the Board of Managers. The partnership
representative shall (i) inform the Members of all administrative and judicial
proceedings pertaining to the determination of the Company’s tax items and will
provide the Members with copies of all notices received from the Internal
Revenue Service (or any other taxing authority) regarding the commencement of a
Company-level audit or a proposed adjustment of any of the Company’s tax items
and (ii) provide the Members with reasonable notice of material events occurring
in the course of Company tax audits and the other proceedings in which it
participates in such capacity.

 

ARTICLE XII

GENERAL PROVISIONS

 

12.01.     Notices.

 

Except as expressly provided in this Agreement, all notices, consents, waivers,
requests, or other instruments or communications given pursuant to this
Agreement shall be in writing, shall be signed by the party giving the same, and
shall be delivered by hand; sent by registered or certified United States mail,
return receipt requested, postage prepaid; or sent by a recognized overnight
delivery service. Such notices, instruments, or communications shall be
addressed, in the case of the Company, to the Company at its principal place of
business and, in the case of any of the Members, to the address set forth in the
Company’s books and records; except that any Member may, by notice to the
Company and each other Member, specify any other address for the receipt of such
notices, instruments, or communications. Except as expressly provided in this
Agreement, any notice, instrument, or other communication shall be deemed
properly given when sent in the manner prescribed in this Section 12.01. In
computing the period of time for the giving of any notice, the day on which the
notice is given shall be excluded and the day on which the matter noticed is to
occur shall be included. If notice is given by personal delivery, then it shall
be deemed given on the date personally delivered to such Person. If notice is
given by mail in the manner permitted above, it shall be deemed given three (3)
days after being deposited in the mail addressed to the Person to whom it is
directed at the last address of the Person as it appears on the records of the
Company, with prepaid postage thereon. If notice is given by nationally
recognized overnight courier delivery service, then it shall be deemed given on
the date actually delivered to the address of the recipient by such nationally
recognized overnight courier delivery service. If notice is given in any other
manner authorized herein or by law, it shall be deemed given when actually
delivered, unless otherwise specified herein or by law.

 

 -20- 

 

 

12.02.     Interpretation.

 

(a)          ARTICLE, Section, and Subsection headings are not to be considered
part of this Agreement, are included solely for convenience of reference and are
not intended to be full or accurate descriptions of the contents thereof.

 

(b)          Use of the terms “herein,” “hereunder,” “hereof,” and like terms
shall be deemed to refer to this entire Agreement and not merely to the
particular provision in which the term is contained, unless the context clearly
indicates otherwise.

 

(c)          Use of the word “including” or a like term shall be construed to
mean “including, but not limited to.”

 

(d)          Exhibits and schedules to this Agreement are an integral part of
this Agreement.

 

(e)          Words importing a particular gender shall include every other
gender, and words importing the singular shall include the plural and
vice-versa, unless the context clearly indicates otherwise.

 

(f)          Any reference to a provision of the Code, Regulations, or the Act
shall be construed to be a reference to any successor provision thereof.

 

12.03.     Governing Law; Jurisdiction; Venue.

 

This Agreement and all matters arising herefrom or with respect hereto,
including, without limitation, tort claims (the “Covered Matters”) shall be
governed by, and construed in accordance with, the internal laws of State of New
York, without reference to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the co-exclusive jurisdiction of the
federal and state courts located in New York County in the State of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of the Covered Matters. Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action, or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action, or proceeding
brought in any such court has been brought in an inconvenient forum.

 

 -21- 

 

 

12.04.     Binding Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Members and
their respective heirs, executors, administrators, personal representatives, and
successors.

 

12.05.     Severability.

 

Each item and provision of this Agreement is intended to be severable. If any
term or provision of this Agreement is determined by a court of competent
jurisdiction to be unenforceable for any reason whatsoever, that term or
provision shall be modified only to the extent necessary to be enforced, such
term or provision shall be enforced to the maximum extent permitted by law, and
the validity of the remainder of this Agreement shall not be adversely affected
thereby.

 

12.06.     Entire Agreement.

 

This Agreement supersedes any and all other understandings and agreements,
either oral or in writing, between the Members with respect to the Membership
Interests (including the Prior Operating Agreement) and constitutes the sole
agreement between the Members with respect to the Membership Interests.

 

12.07.     Further Action.

 

Each Member shall execute and deliver all papers, documents, and instruments and
perform all acts that are necessary or appropriate to implement the terms of
this Agreement and the intent of the Members.

 

12.08.     Amendment or Modification.

 

This Agreement (including the exhibits hereto) may be amended or modified from
time to time only by the written consent of (y) Xspand and (z) Preferred Members
holding at least seventy-five percent (75%) of the outstanding Preferred Units.
Notwithstanding the foregoing, no amendment shall create any personal liability
or personal obligation of any Member for the debts, obligations, or liabilities
of the Company not otherwise provided under the Act without such Member’s
written consent.

 

12.09.     Membership Certificates.

 

The Company is hereby authorized to issue certificates representing the Units in
the Company in accordance with the Act, but is not required to issue such
certificates to evidence ownership of Units.

 

12.10.     Counterparts.

 

This Agreement may be executed in original or by facsimile in several
counterparts and, as so executed, shall constitute one agreement, binding on all
of the parties hereto, notwithstanding that all of the parties are not signatory
to the original or to the same counterpart.

 

[Signature Pages Follow]

 

 -22- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Restated Operating Agreement in multiple counterparts as of the day and in the
year first above written, and each of such counterparts, when taken together,
shall constitute one and the same instrument.

 

  PREFERRED MEMBERS:       VENTURE SIX, LLC       By: /s/ Louis Foreman    
Name: Louis Foreman     Title: CEO       FIVEOAKS CAPITALS, LLC       By: /s/
Wesley Jones     Name: Wesley Jones     Title: Managing Member       TWC
CAPITAL, LLC       By: /s/ Chad Tillman     Name: Chad Tillman     Title: LLC
Manager       EE INVESTORS, LLC       By: /s/ Wesley Jones     Name: Wesley
Jones     Title: Managing Member       GS VENTURE PARTNERS, LLC       By: /s/
Gregg Smith     Name: Gregg Smith     Title: Managing Member

 

 -23- 

 

 

      Matthew Wynn       /s/ Louis Foreman   Louis Foreman       /s/ Wesley
Jones   Wesley Jones       /s/ David Rozinov   David Rozinov       /s/ Todd
Stancombe   Todd Stancombe

 

 -24- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Restated Operating Agreement in multiple counterparts as of the day and in the
year first above written, and each of such counterparts, when taken together,
shall constitute one and the same instrument.

 

  COMMON MEMBER:       XSPAND PRODUCTS LAB, INC.       By: /s/ Christopher B.
Ferguson     Name: Christopher B. Ferguson     Title: CEO

 

 -25- 

 

 

Exhibit A

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Act” means the North Carolina Limited Liability Company Act, as codified in
Chapter 57D of the north Carolina General Statutes, as now enacted or hereafter
amended.

 

“Adjusted Capital Account Deficit” means, with respect to any Person, the
deficit balance, if any, in such Person’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)          credit to such Capital Account any amounts which such Person is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the next to the last sentence of Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations after taking into account any
changes during such year in Company Minimum Gain and Member Minimum Gain; and

 

(b)          debit to such Capital Account the items described in Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
of voting securities, by contract or otherwise. Ownership of more than fifty
percent (50%) of the beneficial interests of an entity shall be conclusive
evidence that control exists. For purposes of this definition, “Affiliate” shall
include, with respect to any natural Person, the spouse, parents, siblings and
children of such Person or trusts for the benefit of any such Person.

 

“AI Purchase Agreement” means that certain Purchase Agreement, dated as of June
__, 2018, by and among the Company, The Scott Boilen Irrevocable Childrens
Trust, BGS Capital, LLC, Cayuga, LLC and G.J. Henry Ventures, LLC.

 

“Applicable Percentage” means, (i) with respect to any Put Notice, a fraction,
the numerator of which is the number of Preferred Units subject to the Put
Notice and the denominator of which is 990,000 (i.e., the outstanding number of
Preferred Units on the date of this Agreement) and (ii) with respect to any
distribution to the Preferred Members under Section 5.01(b), a fraction, the
numerator of which is the number of Preferred Units then issued and outstanding
and the denominator of which is 990,000 (i.e., the outstanding number of
Preferred Units as of the date of this Agreement). The foregoing is subject to
adjustment as a result of any Preferred Unit split, combination or dividend.

 

 -26- 

 

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et.)
as amended and as in effect from time to time, and any successor statute.

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City, New York are open for the general transaction of
business.

 

“Capital Account” means, with respect to any Member, the Member’s Capital
Contribution (if any), increased or decreased as provided in Section 3.04 of
this Agreement.

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property other than money contributed
to the Company by that Member.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Members” means all Members holding Common Units.

 

“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” in the Regulations Section 1.704-2(d).

 

“Depreciation” means an amount equal to the depreciation, amortization or other
cost recovery deduction allowable with respect to an asset for the Fiscal Year
or other period, except that if the Gross Asset Value of an asset differs from
its adjusted tax basis at the beginning of the Fiscal Year or other period,
Depreciation will be an amount which bears the same ratio to the beginning Gross
Asset Value as the Federal income tax depreciation, amortization or other cost
recovery deduction for the Fiscal Year or other period bears to the beginning
adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization or other cost recovery deduction for the Fiscal Year
or other period is zero, Depreciation will be determined by reference to the
beginning Gross Asset Value using any reasonable method.

 

“Distributable Cash” means the cash or other property of the Company that the
Board of Managers determines is available for distribution to the Members after
deducting any amounts which the Board of Managers determines are required to
maintain working capital, pay liabilities, expenses and other cash outlays of
the Company and maintain reserves for liabilities, expenses and other cash
outlays of the Company, but shall not include cash or other property which the
Board of Managers determines represent the net proceeds of a Realization Event.

 

“Economic Risk of Loss” shall have the meaning specified in Regulations Section
1.752-2.

 

“Effective Registration Date” means the date that the registration statement
covering the Guaranty Shares is declared effective date by the Securities
Exchange Commission.

 

 -27- 

 

 

“Fixed Share Amount” means 990,000 shares of Xspand Common Stock, (as subject to
adjustment for any stock split, stock dividend, stock combination or similar
adjustment to the Xspand Common Stock), and subject to reduction in the same
manner as the Put Right Shares (as defined in the Membership Interest Purchase
Agreement) pursuant to Section 8.01(f)(ii) of the Membership Interest Purchase
Agreement.

 

“Fiscal Year” means the calendar year; but, upon the organization of the
Company, “Fiscal Year” means the period from the first day of the term of the
Company to the next following December 31, and upon dissolution of the Company,
shall mean the period from the end of the last preceding Fiscal Year to the date
of such dissolution.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, adjusted as provided in this Agreement.

 

“Guaranty Shares” means shares of Xspand Common Stock, issuable by Xspand in
satisfaction of its guaranty of the Company’s Put Right obligations, which in
the aggregate are equal to the Fixed Share Amount.

 

“Indebtedness” means with respect to any Person, without duplication, any of the
following, in each case whether or not then due and payable:

 

(a)          all indebtedness for borrowed money or indebtedness issued in
exchange for borrowed money (including all obligations for principal, interest
(including all accrued interest through the date of repayment, premiums,
pre-payment and other penalties, fees, expenses and breakage costs);

 

(b)          all deferred obligations for the payment of the purchase price of
property or capital assets purchased;

 

(c)          all obligations evidenced by any note, bond, debenture or other
debt security;

 

(d)          all obligations of any Person for or on account of capitalized
leases;

 

(e)          all obligations of any Person for the reimbursement of letters of
credit, bankers’ acceptance or similar credit transaction; and

 

(f)          any guarantees of Indebtedness of the type described in the
foregoing clauses (a) through (e) of such Person.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement or other similar relief.

 

 -28- 

 

 

“Liquidation” has the meaning as set forth in Regulations section
1.704-1(b)(2)(ii)(g).

 

“Member” means each Person executing this Agreement as a Member or hereafter
admitted to the Company as a Member as provided in this Agreement, but does not
include any Person who has ceased to be a Member of the Company. For purposes of
interpreting this Agreement, references to the term “Member” in Article IV and
Article V shall be deemed to refer to a transferee of an interest in the Company
who is not admitted as a Member under Section 8.04 unless such interpretation is
inconsistent with the provisions of Section 8.06.

 

“Member Minimum Gain” has the meaning ascribed to the term “partner nonrecourse
debt minimum gain” in Regulations Section 1.704-2(i)(2).

 

“Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” means items of Company loss, deduction, or Code
Section 705(a)(2)(b) expenditures that are attributable to Member Nonrecourse
Debt within the meaning of Regulations Section 1.704-2(i).

 

“Membership Interest” means the entire interest of a Member in the Company,
including, without limitation, rights to distributions (liquidating or
otherwise), allocations, information, and the right to participate in the
management of the business and affairs of the Company, including the right to
vote on, consent to, or otherwise participate in any decision or action of or by
the Members granted by this Agreement or the Act.

 

“Net Profits” and “Net Losses” means, for any period, an amount equal to the
Company’s taxable income or loss for such year or period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Profits or Net Losses
shall be added to such taxable income or loss;

 

(b)          Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Losses shall be subtracted from Net Profits or Net
Losses;

 

(c)          Gains or losses resulting from any disposition of Company asset
with respect to which gains or losses are recognized for federal income tax
purposes shall be computed with reference to the Gross Asset Value of the
Company asset disposed of, notwithstanding the fact that the adjusted tax basis
of such Company asset differs from its Gross Asset Value;

 

 -29- 

 

 

(d)          In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing the taxable income or loss, there
will be taken into account Depreciation; and

 

(e)          If the Gross Asset Value of any Company asset is adjusted pursuant
to the definition of “Gross Asset Value,” the amount of the adjustment will be
taken into account as gain or loss from the disposition of the asset for
purposes of computing Net Profits or Net Losses.

 

Notwithstanding any other provision of this subsection, any items of income,
gain, loss or deduction that are specially allocated shall not be taken into
account in computing Net Profits or Net Losses.

 

“Person” means an individual, corporation, association, partnership, joint
venture, limited liability company, estate, trust, or any other legal entity.

 

“Preferred Members” means all Members holding Preferred Units.

 

“Principal Market” means, as of any date of determination, the principal
securities exchange or securities market on which the Xspand Common Stock is
then traded.

 

“Put Price” means, with respect to a particular Put Notice, the product of (y)
the average closing price of the Xspand Common Stock for the five (5) Trading
Days immediately preceding the date of delivery of such particular Put Notice
and (z) the Applicable Percentage times the Fixed Share Amount.

 

“Realization Event” means the date on which the Company receives cash proceeds
from third parties that are not Affiliates of any such Common Members as a
result of a sale or other disposition, in one or more transactions, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, including by merger.

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
Regulations may be amended from time to time.

 

“Representative” of a Person means that Person’s directors, officers, general
partners, members, managers, employees, and agents.

 

“Requisite Preferred Holders” means, as of any date of determination, Preferred
Members holding at least a majority of the Preferred Units as of such date of
determination.

 

“Trading Day” means any day on which the Xspand Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Xspand Common Stock, then on the principal securities exchange or
securities market on which the Xspand Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Xspand Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Xspand Common Stock is suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York time) unless such day is
otherwise designated as a Trading Day in writing by the holders of a majority of
the outstanding Preferred Units.

 

 -30- 

 

 

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, gift, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge, hypothecate, give, or otherwise dispose
of.

 

“Unit” means a denomination of a Membership Interest consisting of either a
Common Unit or a Preferred Unit.

 

“Xspand Common Stock” means the common stock, $0.001 par value per share, of
Xspand.

 

 -31- 

 

 

Exhibit B

 

Name and Address of Preferred Member  Number of Preferred Units        Venture
Six, LLC   413,571         TWC Capital, LLC
c/o Tillman Wright, PLLC
11325 N Community House Road, Suite 250
Charlotte, NC 28277   79,597         EE Investors, LLC
4201 Congress Street
Suite 145
Charlotte, NC 28277   358,949         Matthew Wynn
9228 Fairway Ridge Rd
Charlotte, NC 28277   2,988         Fiveoaks Capital, LLC
4201 Congress Street
Suite 145
Charlotte, NC 28209   35,895         GS Venture Partners, LLC
641 Lexington Avenue, Suite 1302
New York, NY 10022   60,021         David Rozinov   12,879         Louis
Foreman   14,044         Wesley Jones   9,074         Todd Stancombe   2,982    
    Total:   990,000 

 

 -32- 

